DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are pending.
Claims 1-14 are amended. Claims 15-17 are newly added claims.
Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 recites “the at least one bead”, should read “ the at least one undulating bead”. Terminologies used is claim language should be consistent through out in order to promote clarity of the invention.   

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a combination of non-adjoining straight beads and undulating beads.”  As claimed in claim 3 must be shown or the feature(s) canceled from the claim(s). The drawing only provide support for a singular straight bead. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “connecting portion” reads as “a portion (generic placeholder) for connecting (function)…”
Claim 1: “connection portion” reads as “a portion (generic placeholder) for connecting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira (US 20150314906) in view of Frahm (US 4143784).
Regarding claim 1, Kira discloses, A container (1), presenting a longitudinal axis (Fig.2,element X) comprising a neck portion (2), a shoulder portion (3) connected to the neck portion (2), a body portion (4) comprising a label portion (5) and a grip portion (Fig.2, structure between 25 and 46) and connected to the shoulder portion (3) via a first connecting portion (See annotated fig. below), the label portion (5) and the grip portion (Fig.2, structure between 25 and 46) being connected together via a second connection portion (See annotated fig below), and a base portion (37) forming the bottom of the container (1) connected to the body portion via a third connecting portion (See annotated fig. below), wherein the grip portion (Fig.2, structure between 25 and 46) comprises at least one undulating bead (44,45).

    PNG
    media_image1.png
    647
    524
    media_image1.png
    Greyscale


Kira discloses the claimed invention except that the undulating bead comprising circumferential groove instead of undulating bead comprising a raised circumferential ring presenting an embossment on an external surface of the container.  Frahm shows that bead (10s,10t) comprising a raised circumferential ring presenting an embossment on an external surface of the container was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Frahm represents evidence (Col. 2, line 14-15) that raised beads were art-recognized equivalent structures for reinforcement groove since they both increase the strength of the container.  Therefore, because these two-reinforcement structure were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the groove for protrusion as raised beads.  
Therefore, the modified combination of Kira-Frahm would have the at least one undulating bead comprising a raised circumferential ring presenting an embossment on an external surface of the container.

Regarding claim 2, Kira-Frahm discloses the grip portion comprises at least two non-adjoining undulating beads (44, 45; these structures being raised beads when the teaching of Frahm is incorporated).
Regarding claim 3, Kira discloses, the grip portion comprises a combination of non-adjoining straight bead (28) and undulating beads (44, 45).

Regarding claim 4, Kira discloses, the grip portion comprises at least two spaced circular undulating beads (44, 45) and at least one straight bead (28).

Regarding claim 5, Kira discloses, wherein the at least two spaced circular undulating beads (44, 45) are separated by at least one straight bead (28) that is not adjoining with the undulating beads (44, 45).
Regarding claim 6, Kira discloses, the at least one bead (44, 45) of the grip portion comprise a constant height and a constant base width and a constant top width (Fig.4).

Regarding claim 7, Kira discloses, the at least one undulating bead (44, 45) are approximately hemi-spherical (Fig.3, 4).

Regarding claim 8, Kira discloses, the at least two non-adjoining undulating beads (44, 45) have the same diameter (Fig.4).

Regarding claim 9, Kira discloses, the grip portion further comprises at least one rib (46).

Regarding claim 10, Kira discloses, the label portion (5) defines a label portion perimeter that is substantially perpendicular to the longitudinal axis and comprises a plurality of ribs (6) positioned substantially along the perimeter of the label portion (Fig.2, 3).

Regarding claim 12, Kira discloses, the grip portion is connected to the label portion (5) via the second connection portion (as annotated for claim 1) comprising at least one transitional rib (46).

Regarding claim 13, Kira discloses, a volume comprised between 0.20 to 2L (Para 48, “a beverage bottle having a capacity of 1 liter to 2 liters is preferred, for instance.”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 10 in view of Didier (US 20160311570).
Regarding claim 11, Kira-Frahm does not explicitly discloses, the plurality of ribs of the label portion have a constant width and a constant depth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate plurality of ribs of the label portion have a constant width and a constant depth as taught by Didier since “the ribs do not increase or decrease in width as the ribs traverse the circumference of container” (Didier, Para 63).

Claim 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 12 in view of Colloud (US 20100230378).
Regarding claim 14, Kira-Frahm does not explicitly discloses a middle -height region of the container has a wall thickness of below 100 micrometer. 
Colloud is in the field of endeavor and disclose a lightweight bottle with a wall thickness of 150 to 300 Micrometer.
The limitation “a middle -height region of the container has a wall thickness of below 100 micrometer” is considered to be routine optimization and falls within the scope of a person of ordinary skill  in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate a middle -height region of the container has a wall thickness of below 100 micrometer since the claimed values are merely an optimum or workable range. Constructing a bottle with such thickness will make the bottle lighter and easy to carry. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art1.


The second connecting portion of kira has a second rib (See annotated fig. of claim 1) which has a curve shaped profile.
However, Kira-Frahm does not explicitly discloses the ribs of the first and third connecting portions to have curve shape.
Colloud is in the field of endeavor and disclose connecting portion (Fig. 1-2;51, 31) having curve shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to modify the ribs to have curve shape profile as taught by Colloud for the purpose of improving the structural integrity of the bottle (Colloud; Para 40, 42)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 1 in view of Inoi (US D635461).
Regarding claim 15, Kira-Frahm discloses first connecting portion (See annotated fig. of claim 1) comprises a first rib, the second connecting portion (See annotated fig. of claim 1) comprises a second rib, and the third connecting portion (See annotated fig. of claim 1) comprises a third rib.
The second connecting portion of Kira has a second rib (See annotated fig. of claim 1) which has a curve shaped profile.
However, Kira-Frahm does not explicitly discloses all the ribs of connecting portions to have curve shape.
Inoi is in the field of endeavor and discloses multiple connecting portions (See annotated fig. below) to have curve shape.

As a result of the modification, all the connecting portion would have first, second and third curved ribs.

    PNG
    media_image2.png
    631
    390
    media_image2.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 1 in view of Didier (US 20160311570) and Dornbach (US 9957077).
Regarding claim 16, Kira-Frahm does not explicitly discloses the base portion includes a base rib having a trapezoidal geometry. 
Didier is in the field of endeavor and discloses trapezoidal shaped ribs provides container with reinforced side-load resistance (Didier, Para 67).
Dornbach is in the field of endeavor and discloses a container with a base portion that includes a base rib having a trapezoidal geometry (Fig. 5, the lowest rib).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 5 in view of Colloud (US 20070257003).

Regarding claim 17, Kira-Frahm does not explicitly discloses the grip portion further comprises at least one rib, and wherein the at least one rib is between one of the at least two spaced circular an undulating beads and the third connecting portion. 
Colloud is in the field of endeavor and discloses the incorporation of several ribs (32) on the grip portion which make it possible to support the internal pressure of the bottle but also provide longitudinal elasticity in order to allow an increase in the internal pressure of the liquid and therefore resistance to vertical crushing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate least one rib, and wherein the at least one rib is between one of the at least two spaced circular an undulating beads and the third connecting portion as it is within the gripping portion as taught by Colloud for the purpose of supporting internal pressure (Colloud,Para 21).
Response to Amendment
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on 09/09/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. 
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 

Arguments related to raised circumferential ring is newly amended limitation which is addressed in view of newly applied prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736         



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.05(II)